DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on February 9th, 2022 for application no. 16/963,148 filed on July 17th, 2020. Claims 1-5 and 7-20 are pending. In the present amendment, claims 1, 7, 12 and 14 are amended, claims 16-20 are new, and claim 6 is canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brian D. Hollis on February 18th, 2022. The application has been amended as follows:

Please cancel claims 3-5.

Claim 20 has been amended to read, “The locking differential assembly as defined in claim 19, wherein the helical spring is connected to the plunger to urge the plunger toward the lock ring.”.

Response to Arguments
The Applicant's arguments filed February 9th, 2022 are in response to the Office Action mailed June 3rd, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 12 and 14, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.

Allowable Subject Matter
Claims 1-2 and 7-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a locking differential assembly having the combination of features recited in claim 1, and particularly “a plunger translatable along a plunger axis through a bore in the differential case, the plunger to be in contact with the lock ring at least when the lock ring is engaged with the first side gear, a position of the plunger relative to the differential case along the plunger axis being indicative of an engagement status of the lock ring”, “a plunger cartridge assembly rigidly attached to the differential case, the plunger cartridge assembly including: a plunger cartridge body having a cartridge bore defined therein along the plunger axis; the plunger having a contact end and a sensed end distal to the contact end, wherein: the plunger is slidingly disposed in the cartridge bore; and the plunger has a penetrating portion, the penetrating portion slidingly disposed in the cartridge bore; and a spring disposed in the cartridge bore, the spring being connected to the plunger to urge the plunger toward the lock ring” and “a non-contacting sensor connected to the differential case, wherein: the non-contacting sensor is located a fixed, predetermined distance from the differential case; and the non-contacting sensor is to detect a proximity of the plunger to the non-contacting sensor and to output an electrically detectable signal indicative of the engagement status of the lock ring”.

Regarding Claim 11, none of the prior art discloses or renders obvious a locking differential assembly having the combination of features recited in claim 11, and particularly “a plunger translatable along a plunger axis through a bore in the differential case, the plunger being spring-loaded to remain in contact with the lock ring, a position of the plunger relative to the differential case along the plunger axis being indicative of an engagement status of the lock ring”, “a non-contacting sensor connected to the differential case, wherein: the non-contacting sensor is located a fixed, predetermined distance from the differential case; and the non-contacting sensor is to detect a proximity of the plunger to the non-contacting sensor and to output an electrically detectable signal indicative of the engagement status of the lock ring”, “a bracket connected to the differential case to support the non-contacting sensor; a threaded nut attached to the bracket to attach the non-contacting sensor to the bracket; a retention ring disposed partially in an annular groove defined in the differential case to retain the bracket on the differential case; and a thrust needle roller bearing disposed between the bracket and the differential case to reduce friction and wear between the bracket and the differential case during rotation of the differential case about the axis of rotation” and “the plunger axis is parallel to the axis of rotation; the plunger axis is spaced apart from the axis of rotation by a predetermined radius; and the plunger axis intersects the non-contacting sensor at a predetermined angle of rotation of the differential case about the axis of rotation; the plunger has a contact end and a sensed end distal to the contact end; the plunger has a penetrating portion, the penetrating portion slidingly disposed through the bore in the differential case; the plunger includes a cylindrical neck extending from a cylindrical shank; the cylindrical neck has a neck diameter smaller than a shank diameter; a shoulder is defined at an interface between the cylindrical neck and the cylindrical shank; the bore is a stepped cylindrical bore having a small diameter portion and a large diameter portion; the small diameter portion makes a sliding fit with the cylindrical neck; the large diameter portion makes a sliding fit with the cylindrical shank; a helical spring is disposed around the cylindrical neck between the differential case and the shoulder of the plunger, at least partially within the large diameter portion”.
The closest prior art of lnose (US 2017/0297428) discloses a plunger (Fig. 2A, 59) comprising a contact end and a sensed end, but fails to disclose the combination of features restated above, and there is no motivation to modify the plunger taught by Inose absent impermissible hindsight.
Regarding Claim 13, none of the prior art discloses or renders obvious a sensor system having the combination of features recited in claim 13, and particularly “a plunger translatable along a plunger axis through a bore in the differential case, the plunger to be in contact with the lock ring at least when the lock ring is engaged with the first side gear, a position of the plunger relative to the differential case along the plunger axis being indicative of an engagement status of the lock ring”, “a non-contacting sensor connected to the differential case, wherein: the non-contacting sensor is located a fixed, predetermined distance from the differential case; the non-contacting sensor is to detect a proximity of the plunger to the non-contacting sensor and to output an electrically detectable signal indicative of the engagement status of the lock ring” and “a bracket connected to the differential case to support the non-contacting a threaded nut attached to the bracket to attach the non-contacting sensor to the bracket; a retention ring disposed partially in an annular groove defined in the differential case to retain the bracket on the differential case; and a thrust needle roller bearing disposed between the bracket and the differential case to reduce friction and wear between the bracket and the differential case during rotation of the differential case about the axis of rotation”.

Regarding Claim 16, none of the prior art discloses or renders obvious a locking differential assembly having the combination of features recited in claim 16, and particularly “a plunger translatable along a plunger axis through a bore in the differential case, the plunger to be in contact with the lock ring at least when the lock ring is engaged with the first side gear, a position of the plunger relative to the differential case along the plunger axis being indicative of an engagement status of the lock ring”, “a non-contacting sensor connected to the differential case, wherein: the non-contacting sensor is located a fixed, predetermined distance from the differential case; and the non-contacting sensor is to detect a proximity of the plunger to the non-contacting sensor and to output an electrically detectable signal indicative of the engagement status of the lock ring” and “a bracket connected to the differential case to support the non-contacting sensor; and a bearing disposed between the bracket and the differential case to reduce friction and wear between the bracket and the differential case during rotation of the differential case about the axis of rotation”.
The closest prior art of lnose (US 2017/0297428) discloses a plunger (Fig. 2A, 59) comprising a contact end and a sensed end, but fails to disclose the combination of features restated above, and there is no motivation to modify the plunger taught by Inose absent impermissible hindsight.
Regarding Claim 19, none of the prior art discloses or renders obvious a locking differential assembly having the combination of features recited in claim 19, and particularly “a plunger translatable along a plunger axis through a bore in the differential case, the plunger axis being parallel to the axis of rotation and spaced apart from the axis of rotation by a predetermined radius, the plunger axis further intersecting the non- contacting sensor at a predetermined angle of rotation of the differential case about the axis of rotation, wherein the plunger has a contact end and a sensed end distal to the contact end, the plunger further having a penetrating portion slidably disposed through the bore in the differential case, the plunger to be in contact with the lock ring at least when the lock ring is engaged with the first side gear, a position of the plunger relative to the differential case along the plunger axis being indicative of an engagement status of the lock ring; the plunger further including a shoulder defined at an interface between a cylindrical neck extending from a cylindrical shank, the cylindrical neck having a neck diameter smaller than a shank diameter, wherein the bore is a stepped cylindrical bore having a small diameter portion and a large diameter portion, the small diameter portion making a sliding fit with the cylindrical neck, the large diameter portion making a sliding fit with the cylindrical shank, wherein a helical spring is disposed around the cylindrical neck at least partially within the large diameter portion” and “a non-contacting sensor connected to the differential case, wherein: the non-contacting sensor is located a fixed, predetermined distance from the differential case; and Serial No. 16/963,148Page 15 of 19the non-contacting sensor is to detect a proximity of the plunger to the non-contacting sensor and to output an electrically detectable signal indicative of the engagement status of the lock ring”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571) 272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659